481 S.E.2d 813 (1997)
267 Ga. 521
BARBER
v.
The STATE.
No. S96A1486.
Supreme Court of Georgia.
February 24, 1997.
Walter M. Henritze, Jr., Atlanta, Donald C. Turner, Roswell, for Jacorey Barber.
Tommy K. Floyd, District Attorney, Marie R. Banks, Assistant District Attorney, McDonough, Michael J. Bowers, Attorney General, Paula K. Smith, Senior Assistant Attorney General, Department of Law, Atlanta, for State.
SEARS, Justice.
The appellant, Jacorey Barber, a juvenile, was convicted of malice murder, possession of a firearm during the commission of a felony, and theft by receiving stolen property.[1] On appeal, Barber contends that the trial court erred in admitting into evidence a statement he made to police, and that the trial court erred in overruling the Batson[2] challenge that Barber raised to the state's striking of two jurors. For the reasons that follow, we affirm.
1. The evidence would have authorized a rational trier of fact to find that Barber shot and killed the victim, who owned a small supermarket near where Barber lived, because Barber was angry over several statements that the victim had made to Barber when Barber was in the victim's store. Having reviewed the evidence in a light most favorable to the verdict, we conclude that a rational trier of fact could have found Barber guilty beyond a reasonable doubt of the crimes for which he was convicted.[3]
2. We find no merit to Barber's contention that the trial court erred by admitting into evidence a statement that Barber *814 made to the police.[4] Furthermore, the failure of the police to comply with OCGA § 15-11-19(a)(3) did not, by itself, render Barber's statement inadmissible.[5]
3. Barber next contends that the trial court erred in overruling Barber's Batson challenge to the striking of two jurors. We disagree. The trial court found that the prosecutor's reasons for striking these jurors were sufficiently race neutral to overcome Barber's allegation of racial discrimination, and we cannot conclude that that finding was clearly erroneous.[6]
Judgment affirmed.
All the Justices concur.
NOTES
[1]  The crime occurred on September 21, 1994. Barber was indicted on October 20, 1994. Barber was found guilty on April 26, 1995, and the trial court sentenced him that day. The trial court sentenced Barber to life in prison for murder and to terms of five and ten years in prison, respectively, for the possession of a firearm and theft offenses, both terms to run consecutively to the life sentence. Barber filed a motion for new trial on May 15, 1995, and the court reporter certified the transcript on November 20, 1995. The trial court denied the motion for new trial on May 5, 1996, and Barber filed a notice of appeal on May 29. The appeal was docketed in this Court on June 12, 1996, and orally argued on September 9, 1996.
[2]  Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986).
[3]  Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).
[4]  Riley v. State, 237 Ga. 124, 128, 226 S.E.2d 922 (1976); Henry v. State, 264 Ga. 861, 862, 452 S.E.2d 505 (1995); McKoon v. State, 266 Ga. 149, 150, 465 S.E.2d 272 (1996).
[5]  Lattimore v. State, 265 Ga. 102, 104(2)(b), 454 S.E.2d 474 (1995). In Lattimore, we held that

"incriminating statements obtained in violation of [OCGA § 15-11-19] are not rendered per se inadmissible, State v. McBride, 261 Ga. 60, 63(2)(b), 401 S.E.2d 484 (1991); rather, "the issue to be considered is whether there was a knowing and intelligent waiver by [appellant] of his constitutional rights in making the incriminating statements. [Cits.]" Id.
Lattimore, 265 Ga. at 104, 454 S.E.2d 474.
[6]  Trammel v. State, 265 Ga. 156, 157, 158, 454 S.E.2d 501 (1995); Zant v. Moon, 264 Ga. 93, 95, 440 S.E.2d 657 (1994).